Title: From Thomas Jefferson to Benjamin Harrison, 22 April 1781
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council April 22d. 1781.

We thought it best as I informed you in a former letter to call into Service on this occasion the Militia whose families and property were not immediately exposed. Being circumscribed in our number of Arms it still appears best, that what we have should be put into the hands of those Militia. Were we to send any to Charles City, we must dismiss so many Militia now collected here, and at Manchester; Experience has also shewn it preferable for another Reason to put your Arms into the hands of those not exposed, because on the Enemy’s coming into the exposed parts of the Country, the Militia of the Neighbourhood will desert, carry off their Arms, and perhaps suffer them to be taken off by the Enemy. We therefore think to retain the Militia collected and collecting here, who we expect every moment will receive marching Orders from Baron Steuben, and that yours should be permitted to take Care of their families and property.
I am informed the Enemy have got possession of the Shipyard and that by the most unaccountable Inattention the Lewis and Safeguard Gallies have withdrawn up Chickahominy instead of James River. I am &c,

T. J.

